Exhibit 23.8 CONSENT OF THOMAS DYER The undersigned, Thomas Dyer, hereby states as follows: I, Thomas Dyer assisted with the preparation of the“Mt. Todd Gold Project Prefeasibility Study, Northern Territory, Australia” dated October 1, 2010, the “10.65 MTPY Preliminary Feasibility Study, Mt. Todd Gold Project, Northern Territory, Australia”, dated January 28, 2011, the “Feasibility Study Update, NI 43-101 Technical Report, Vista Gold Corp., Paredones Amarillos Gold Project, Baja California Sur, Mexico”, dated September 1, 2009 and the “Technical Report, Preliminary Assessment, Long Valley Project, Mono County, California, USA” dated January 9, 2008. (the “Technical Reports”) for Vista Gold Corp. (the “Company”), portions of which are summarized in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (the “Form 10-K”). I, Thomas Dyer hereby consent to the incorporation by reference in this Registration Statement on FormS-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to my name included with such information, as set forth above in the Form10-K. /s/ Thomas Dyer, PE Thomas Dyer, PE Date: September 28, 2012
